McMILLAN, Judge.
On August 5, 1992, the appellant filed a petition pursuant to Rule 32, A.R.Cr.P., in the circuit court of Jefferson County. The petition was accompanied by an in forma pauperis declaration and a copy of the petitioner’s prison account, which indicated that his balance as of July 23, 1991, was $100.16. The trial court thereafter denied in forma pauperis status, stating that the *1190defendant had indicated in his petition that he had access to funds to pay the required filing fee.
Under Rule 20, A.R.Cr.P., Temp., the predecessor of Rule 32, A.R.Cr.P., no filing fee was required in order to prosecute a petition for relief. Rule 20 applies to petitions in which the underlying case was commenced prior to 12:01 a.m. on January 1, 1991, the effective date of Rule 32. Hawkins v. State, 587 So.2d 1290 (Ala.Cr.App.1991). The original conviction in the present case occurred in 1982. Therefore, pursuant to Hawkins, the judgment of the trial court must be reversed. This cause is remanded to the trial court with instructions to docket the appellant’s petition and process it in accordance with the provisions of Rule 20, A.R.Cr.P. Temp.
REVERSED AND REMANDED.
All the Judges concur.